10

11

12

13

14

15

16

17

18

19

20

21

22,

23

24

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
-oOo-
UNITED STATES OF AMERICA, ) Case Nox 2:19. S23
a ) ORDER FOR ISSUANCE OF
Plaintiff, ) WRIT OF HABEAS CORPUS
) AD PROSEQUENDUM FOR
vs. ) DAVID FRIEDLANDER
) (D4) 01977012
DAVID FRIEDLANDER, J
)
Defendant. )
)

 

 

 

Upon reading the petition of the United States Attorney for the District of Nevada, and
good cause appearing therefore,

IT IS HEREBY ORDERED that a Writ of Habeas Corpus Ad Prosequendum issue
out of this Court, directing the production of the body of the said DAVID FRIEDLANDER
before the United States District Court at Las Vegas, Nevada, on or about
IASAP Thurs 6/23 /)4 , for arraignment and any further proceedings

2:30 pm VCF 3D
and from time to time and day to day thereafter until excused by the said Court.

DATED: May 15, 2019 Af.
L™

UNITED STAYE

   
   

MAGISTRATE JUDGE

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

NICHOLAS A. TRUTANICH
United States Attorney

District of Nevada

Nevada State Bar Number 13644
REBECCA K. CLINTON
Assistant United States Attorney
501 Las Vegas Boulevard South
Suite 1100

Las Vegas, Nevada 89101

702-388-6336
UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
-o0o-
UNITED STATES OF AMERICA, Case No.: 2:19-cr- “3
Plaintiff ) PETITION FOR WRIT OF HABEAS
, ) CORPUS AD PROSEQUENDUM FOR
) DAVID FRIEDLANDER
VS. )  (ID#) 01977012
DAVID FRIEDLANDER,
)
Defendant.
)

 

 

 

The petition of the United States Attorney for the District of Nevada respectfully shows
that DAVID FRIEDLANDER is committed by due process of law in the custody of the Warden,
Clark County Detention Center, Las Vegas, Nevada, that it is necessary that the said DAVID
FRIEDLANDER be temporarily released under a Writ of Habeas Corpus Ad Prosequendum so
that the said DAVID FRIEDLANDER may be present before the United States District Court

for the District of Nevada, Las Vegas, Nevada, on _ [A&AP Thurs 5 [ash 4 , for
2:30 pm VCF 3D

arraignment and from time to time and day to day thereafter until excused by the said Court.

That the presence of the said DAVID FRIEDLANDER before the United States District

IARAP Thurs S/2 3/7
2:30 pm VCF 3D

to time and day to day thereafter until excused by the Court has been ordered by the United States

Court on or about , for arraignment and from time

Magistrate or District Judge for the District of Nevada.

 
10

11

12

13

14

15

16

17

18

19

20

21.

22

23

24

 

 

WHEREFORE, petitioner respectfully prays that a Writ of Habeas Corpus Ad
Prosequendum issue out of this Court, directed to the Warden, Clark County Detention Center,
Las Vegas, Nevada, and to the United States Marshal for the District of Nevada, commanding
them to produce the said DAVID FRIEDLANDER before the United States District Court on or
about [ASAP Thurs /23//4 , for arraignment and from time to time and

2:30 pm VCF 3D
day to day thereafter, at such times and places as may be ordered and directed by the Court entitled
above, to appear before the Court, and when excused by the said Court, to be returned to the

custody of the Warden, Clark County Detention Center, Las Vegas, Nevada.

DATED this 15" day of May, 2019

Respectfully submitted,

NICHOLAS A. TRUTANICH
United States Attorney

QO eC

REBECCA K. CLINTON
Assistant United States Attorney

 
